Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 9/7/2022. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 1, 3-7 has/have been amended;
Claim(s) 2 is/are cancelled;
Claim(s) 8 is/are new;
Claim(s) 1, 3-8 is/are presently pending.
The amendment(s) to the specification is sufficient to overcome the specification objection(s) from the previous office action.
The amendment(s) to the claim(s) is sufficient to overcome the claim objection(s) from the previous office action.
The amendment(s) to the claim(s) is sufficient to overcome the 35 U.S.C. 112 rejection(s) from the previous office action.

Response to Arguments
With regard to claim rejections under 35 USC 102 and/or 103, Applicant’s arguments have been fully considered but are moot in light of new grounds of rejection due to claim amendment(s).

Claim Objections
Claims 6, 8 is/are objected to because of the following informalities:  
Claim 6 recites “wherein the suction sheath and the fiber condition is made from or rigid materials, or flexible materials.” This is grammatically incorrect and a suggested edit is “wherein the suction sheath and the fiber condition is made from [[or]] rigid materials, or flexible materials.”
Claim 8 recites “wherein the suction sheath and the fiber condition is made from or transparent material, or opaque material.” This is grammatically incorrect and a suggested edit is “wherein the suction sheath and the fiber condition is made from [[or]] transparent material, or opaque material.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preiss (US 20150196361 A1; 7/16/2015; cited in previous office action) in view of Yurek (US 20210121188 A1; Filed 1/31/2019).
Regarding claim 1, Preiss teaches a laser fiber probe comprising of two parts, a suction sheath and a fiber conduit (Fig. 3; [0002]; [0030]; [0033]), which are combined together (Fig. 3; [0030]):
suction sheath: an opening, is in the distal end of the suction sheath and is used to suck the surgery targets and surgery debris (Fig. 3; [0030]), wherein the proximal end of the suction sheath is adapted to connect at least a suction source (Fig. 2, vacuum port 18; [0028] “vacuum port 18”; [0037]) or an irrigation pump ([0037]).
Preiss does not teach an opening, either completely in the side, or in combination of part of the terminal and the side, is in the distal end of the suction sheath. However, Yurek teaches in the same field of endeavor (Abstract; [0138]; [0152]) an opening, either completely in the side (Fig. 4A-4F; Fig. 18A-18B), or in combination of part of the terminal and the side (Fig. 4G; [0080]), is in the distal end of the suction sheath (Fig. 4A-4G; Fig. 18A-18B). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Preiss to include this feature as taught by Yurek because this facilitates “contacting and/or guiding the kidney stone” ([0134]). 
In the combination of Preiss and Yurek, Preiss teaches fiber conduit (Fig. 3; [0030]): a fiber position regulator functions to move forward or backward of the fiber tip to approach the suction opening (Preiss [0034]).
Regarding claim 3, in the combination of Preiss and Yurek, Preiss teaches wherein the fiber conduit is in touching with the outside (Fig. 3) or inside of the suction sheath (Fig. 4B), or just inside of the suction sheath (Fig. 4C-4D).
Regarding claim 4, in the combination of Preiss and Yurek, Preiss teaches wherein the position of the suction sheath and the fiber conduit is fixed (Fig. 3).
Regarding claim 5, in the combination of Preiss and Yurek, Preiss teaches wherein the position of the suction sheath and the fiber conduit can be changed through turning movement (Fig. 5-6; [0015]; [0018]; [0034] “wheel or roller”; claim 13).
Regarding claim 6, in the combination of Preiss and Yurek, Preiss teaches wherein the suction sheath and the fiber condition is made from rigid materials ([0030] “metal material”), or flexible materials.
Regarding claim 7, in the combination of Preiss and Yurek, Preiss teaches a suction switcher ([0017]; [0028] “mechanical vacuum switch”; [0032] “mechanical switch”; [0038] “switch 32”).
Regarding claim 8, in the combination of Preiss and Yurek, Preiss teaches wherein the suction sheath and the fiber condition is made from transparent material ([0030] “translucent or even transparent”), or opaque material ([0030] “metal material”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792